


Exhibit 10.1




EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of August 16, 2013 and effective on the
Commencement Date (August 19, 2013) by and between NeoStem, Inc. (the “Company”)
and Robert Dickey IV (the “Employee”).
W I T N E S S E T H:
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:
Section 1.Employment. The Company agrees to employ the Employee, and the
Employee agrees to be employed by the Company on a full-time basis, commencing
on the Commencement Date and continuing until August 31, 2016 (the “Term”) and
renewable upon mutual agreement of the parties hereto. The Employee hereby
represents and warrants that he has the legal capacity to execute and perform
this Agreement, and that its execution and performance by him will not violate
the terms of any existing agreement or understanding to which the Employee is a
party. In connection with commencing employment you will be required to take and
pass a substance abuse test in accordance with the Company's policies.


Section 2.Position and Duties. During the Term, the Employee shall (i) render
services as the CFO and (ii) perform duties consistent with such title and such
other related duties as the CEO shall reasonably request. Employee will report
to the CEO. During the Term, and except for reasonable vacation periods pursuant
to the Company's policies, the Employee shall devote his full time, attention,
skill and efforts to the business and affairs of the Company and its
subsidiaries and affiliates Employee shall be based out of the Company's New
York City office; however, it is understood that in this role frequent travel
outside and within the US, including to the Company's Allendale, New Jersey and
Mountain View, CA locations shall be required.


Section 3.Compensation. For all services rendered by the Employee in any
capacity required hereunder during the Term, the Employee shall be compensated
as follows:


(a)The Company shall pay the Employee a fixed annual salary equal to $310,000
(the “Base Salary”) in accordance with the Company's payroll practices,
including the withholding of appropriate payroll taxes.
 
(b)The Employee shall be entitled to participate in all compensation and
employee benefit plans or programs, and to receive all benefits and perquisites,
which are approved by the Board of Directors and are generally made available by
the Company to all salaried employees of the Company and to the extent
permissible under the general terms and provisions of such plans or programs and
in accordance with the provisions thereof. Notwithstanding any of the foregoing,
nothing in this Agreement shall require the Company or any subsidiary or
affiliate thereof to establish, maintain or continue any particular plan or
program nor preclude the amendment, rescission or termination of any such plan
or program that may be established from time to time.
(c)Effective upon the Commencement Date of this Agreement, the Employee shall be
granted an option (the “Option”) to purchase 36,000 shares (the “Option Shares”)
of the Company's common stock, $.001 par value (the “Common Stock”) under and
subject to the Company's 2009 Amended and Restated Equity Compensation Plan
(“2009 Equity Plan”), at an exercise price equal to the closing price of the
Common Stock on the Commencement Date. The Option shall vest and become
exercisable subject to Employee's continued employment as to 12,000 Option
Shares on each of (i) the first year anniversary of the Commencement Date; (ii)
the second year anniversary of the Commencement Date; and (iii) the third year
anniversary of the Commencement Date. The foregoing Option is subject in all
respects to the terms and conditions of the 2009 Equity Plan and applicable law
and shall be subject to a written grant agreement setting forth the terms and
conditions to which such Option grant shall be subject. All Option and Option
Share issuances are subject to Employee's execution of the Company's Insider
Trading Policy. In addition, Employee acknowledges that in his position, he will
be an “affiliate” of the Company for purposes of U.S. securities laws and
subject to applicable laws with respect thereto.


(d)The Employee shall receive a signing bonus of 5,000 shares of Common Stock
and options to purchase 10,000 shares of Common Stock (the “Bonus Shares” and
“Bonus Options”, respectively, in each case issued under and subject to the 2009
Equity Plan. The Bonus Options shall have an exercise price equal to the closing
price of the Common Stock on the Commencement Date and shall vest on the one
year anniversary of the Commencement Date. The Bonus Shares shall vest on the
one year anniversary of the Commencement Date. In the event the Employee resigns
before a date that is 12




--------------------------------------------------------------------------------




months after the Commencement Date or is terminated for Cause (as defined in
Section 5(a) (i) below) before a date that is 12 months after the Commencement
Date, the Bonus Options will terminate and the Bonus Shares will be returned to
the Company. Employee shall be eligible for an annual cash bonus of up to 30% of
his Base Salary as well as discretionary bonuses that may be approved by the
Compensation Committee from time to time.


(e)The Company shall pay or reimburse the Employee for all reasonable travel (it
being understood that travel shall be arranged by the Company) and other
reasonable expenses incurred by the Employee in connection with the performance
of his duties and obligations under this Agreement, subject to the Employee's
presentation of appropriate vouchers or receipts in accordance with such
policies and approval procedures as the Company may from time to time establish
for employees (including but not limited to prior approval of extraordinary
expenses) and to preserve any deductions for Federal income taxation purposes to
which the Company may be entitled.


Section 4.Benefits; Perquisites; Expense Reimbursement. In addition to those
payments set forth above, Employee shall be entitled to the following benefits
and payments:


(a) Vacation. Employee shall be entitled to three (3) weeks paid vacation per
calendar year (pro rated in the event of a service year which is shorter than a
calendar year), in addition to Company holidays. Any vacation time not used
during a calendar year will be forfeited without compensation.


(b) Perquisites and Reimbursement of Expenses. Employee shall receive
perquisites generally available to senior executives of the Company, including,
but not limited to, payment or reimbursement for cell phone, blackberry and
internet service.
  
(c)Relocation Expenses. Employee shall receive $40,000 for relocation and
housing expenses


Section 5.Termination of Employment.
(a) The Company may terminate Employee's employment prior to the end of the Term
upon sixty (60) days' prior written notice to Employee. Employee may terminate
Employee's employment upon sixty (60) days' prior written notice to the Company.
In the event that Employee's employment terminates before the expiration of the
Term for any reason other than cause earned but unpaid Base Salary as of the
date of termination of employment shall be payable in full according to the
Companies payroll practices in an amount equal to ninety (90) days. No other
payments shall be made or benefits provided by the Company under this Agreement
except as may otherwise be provided in this Section.
(b) Continued Benefits. The Employee and his eligible dependents shall be
entitled to continue participation in the Company's group health plans in
accordance with the health care continuation requirements of the Consolidated
Omnibus Reconciliation Act of 1985 (“COBRA”).
(c) Release of Claims. Notwithstanding anything contained in this Agreement to
the contrary, the Company's provision of the additional payments and benefits
under Section 5 hereof shall be contingent in all respects upon the Employee
executing (and not revoking) a general release of claims against the Company and
its affiliates, in the form provided by the Company (the "Release").
Section 6.Confidentiality; Covenant Against Competition; Proprietary
Information; Corporate Policies.
(a)Confidentiality, Non-Compete and Inventions Assignment Agreement. The
Employee acknowledges that Employee as a condition to this Agreement, is
simultaneously executing a Confidentiality, Non-Compete and Inventions
Assignment Agreement attached hereto as Annex A and that the terms of such
agreement will be in full force and effect as of the Commencement Date.
(b)    Corporate Policies. The Employee acknowledges and agrees that on the
Commencement Date, he will execute and be bound by the Company's various
corporate policies, including but not limited to its expense reimbursement
policies.
Section 7.Withholding Taxes. The Company may directly or indirectly withhold
from any payments made under this Agreement all Federal, state, city or other
taxes and all other deductions as shall be required pursuant to any law or
governmental regulation or ruling or pursuant to any contributory benefit plan
maintained by the Company in which the Employee may participate.


Section 8.Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, by certified




--------------------------------------------------------------------------------




or registered mail or by use of an independent third party commercial delivery
service for same day or next day delivery and providing a signed receipt as
follows:
NeoStem, Inc.
420 Lexington Avenue
Suite 350
New York, New York 10170
Attention: General Counsel


To the Employee:
Robert Dickey
320 West Mermaid Lane    
    Philadelphia, PA 19118        
     robdickey4@gmail.com
(610) 864-6470    
    
or to such other address as either party shall have previously specified in
writing to the other. Notice by mail shall be deemed effective on the second
business day after its deposit with the United States Postal Service, notice by
same day courier service shall be deemed effective on the day of deposit with
the delivery service and notice by next day delivery service shall be deemed
effective on the day following the deposit with the delivery service.
Section 9.No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this Section 9 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Employee or his estate and their conveying any
rights hereunder to the person or persons entitled thereto.


Section 10.Source of Payment. All payments provided for under this Agreement
shall be paid in cash from the general funds of the Company. The Company shall
not be required to establish a special or separate fund or other segregation of
assets to assure such payments, and, if the Company shall make any investments
to aid it in meeting its obligations hereunder, the Employee shall have no
right, title or interest whatever in or to any such investments except as may
otherwise be expressly provided in a separate written instrument relating to
such investments. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and the Employee or
any other person. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right, without prejudice to rights
which employees may have, shall be no greater than the right of an unsecured
creditor of the Company.


Section 11.Binding Agreement; No Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of, the Employee and the Company and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. This Agreement is personal to the Employee and may not be
assigned by him. This Agreement may not be assigned by the Company except (a) in
connection with a sale of all or substantially all of its assets or a merger or
consolidation of the Company, or (b) to an entity that is a subsidiary or
affiliate of the Company or the Parent. Any attempted assignment in violation of
this Section 13 shall be null and void.


Section 12.Governing Law; Consent to Jurisdiction. The validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York. In addition, the Employee and the Company irrevocably
submit to the exclusive jurisdiction of the courts of the State of New York and
the United States District Court sitting in New York County for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on the
Employee or the Company any where in the world by the same methods as are
specified for the giving of notices under this Agreement. The Employee and the
Company irrevocably consent to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court.


Section 13.Entire Agreement; Amendments. This Agreement (together with Annex A
hereto) embodies the entire agreement between Employee, and the Company with
respect to the subject matter hereof and may only be amended or otherwise
modified by a writing executed by all of the parties hereto.


Section 14.Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.




--------------------------------------------------------------------------------






Section 15.Severability; Blue-Pencilling. The provisions, sections and
paragraphs, and the specific terms set forth therein, of this Agreement are
severable. If any provision, section or paragraph, or specific term contained
therein, of this Agreement or the application thereof is determined by a court
to be illegal, invalid or unenforceable, that provision, section, paragraph or
term shall not be a part of this Agreement, and the legality, validity and
enforceability of remaining provisions, sections and paragraphs, and all other
terms therein, of this Agreement shall not be affected thereby. The Employee
acknowledges and agrees that as to himself, the restrictive covenants contained
herein and in Annex A hereto (the “Restrictive Covenants”) are reasonable and
valid in geographical and temporal scope and in all other respects. If any court
determines that any of such Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions. It is the desire and intent of the parties that the
Restrictive Covenants will be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any Restrictive Covenant shall be adjudicated to be
invalid or unenforceable, such Restrictive Covenant shall be deemed amended to
the extent necessary in order that such provision be valid and enforceable, such
amendment to apply only with respect to the operation of such Restrictive
Covenant in the particular jurisdiction in which such adjudication is made.


Section 16.Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Employee and the Company
regarding the terms and conditions of Employee's employment with the Company
including the Consulting Agreement.


Section 17.409A Compliance.


(a)Notwithstanding anything to the contrary contained herein, if necessary to
comply with the restriction in Section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”) concerning payments to “specified
employees,” any payment on account of the Employee's separation from service
that would otherwise be due hereunder within six months after such separation
shall nonetheless be delayed until the first business day of the seventh month
following the Employee's date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the date of termination. For purposes of Section 5
hereof, the Employee shall be a “specified employee” for the 12-month period
beginning on the first day of the fourth month following each “Identification
Date” if he is a “key employee” (as defined in Section 416(i) of the Code
without regard to Section 416(i)(5) thereof) of the Company at any time during
the 12-month period ending on the “Identification Date.” For purposes of the
foregoing, the Identification Date shall be December 31.


(b)This Agreement is intended to comply with the requirements of Section 409A of
the Code and regulations promulgated thereunder (“Section 409A”). To the extent
that any provision in this Agreement is ambiguous as to its compliance with
Section 409A, the provision shall be read in such a manner so that no payments
due under this Agreement shall be subject to an "additional tax" as defined in
Section 409A(a)(1)(B) of the Code. For purposes of Section 409A, each payment
made under this Agreement shall be treated as a separate payment. In no event
may the Employee, directly or indirectly, designate the calendar year of
payment. Notwithstanding anything contained herein to the contrary, the Employee
shall not be considered to have terminated employment with the Company for
purposes of Section 5 hereof unless he would be considered to have incurred a
“termination of employment” from the Company within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii).


(c)All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Employee's lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.




--------------------------------------------------------------------------------








[Signature follows on next page]


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
their respective duly authorized officers and the Employee has signed this
Agreement, all as of the first date above written but effective as of the
Commencement Date.


NEOSTEM, INC.




By:    /s/ Robin L.Smith
Name: Robin Smith
Title: CEO








    /s/ Robert Dickey IV
Robert Dickey IV




























































--------------------------------------------------------------------------------








ANNEX A




NEOSTEM, INC.


Employee Confidentiality, Non-Compete and Inventions Assignment Agreement


I (the “Employee”) recognize that NeoStem, Inc., a Delaware corporation (the
“Company”), is engaged, directly or through its subsidiaries, in the product and
process development, consulting, characterization and comparability, collection
and storage, distribution, manufacturing and transport of stem cells and other
cells for cell based medicine and regenerative science and the research and
development of proprietary cellular therapies with respect to cardiovascular
disease, T-cell therapy for autoimmune conditions and a VSEL TM Technology
platform (the “NeoStem Business”). The Business includes any additional
regenerative medicine initiative which becomes a significant part of the
Company's business during my employment tenure with the Company. Any company
with which the Company enters into, or seeks or considers entering into, a
business relationship in furtherance of the Business is referred to as a
“Business Partner.”
I understand that as part of my performance of duties as an employee of the
Company (the “Engagement”), I will have access to confidential or proprietary
information of the Company and the Business Partners, and I may make new
contributions and inventions of value to the Company. I further understand that
my Engagement creates in me a duty of trust and confidentiality to the Company
with respect to any information: (1) related, applicable or useful to the
business of the Company, including the Company's anticipated research and
development or such activities of its Business Partners; (2) resulting from
tasks performed by me for the Company; (3) resulting from the use of equipment,
supplies or facilities owned, leased or contracted for by the Company; or (4)
related, applicable or useful to the business of any partner, client or customer
of the Company, which may be made known to me or learned by me during the period
of my Engagement.
For purposes of this Agreement, the following definitions apply:
“Proprietary Information” shall mean information relating to the Business or the
business of any Business Partner and generally unavailable to the public that
has been created, discovered, developed or otherwise has become known to the
Company or in which property rights have been assigned or otherwise conveyed to
the Company or a Business Partner, which information has economic value or
potential economic value to the business in which the Company is or will be
engaged. Proprietary Information shall include, but not be limited to, trade
secrets, processes, formulas, writings, data, know-how, negative know-how,
improvements, discoveries, developments, designs, inventions, techniques,
technical data, patent applications, customer and supplier lists, financial
information, business plans or projections and any modifications or enhancements
to any of the above.
“Inventions” shall mean all Business-related discoveries, developments, designs,
improvements, inventions, formulas, software programs, processes, techniques,
know-how, negative know-how, writings, graphics and other data, whether or not
patentable or registrable under patent, copyright or similar statutes, that are
related to or useful in the business or future business of the Company or its
Business Partners or result from use of premises or other property owned, leased
or contracted for by the Company. Without limiting the generality of the
foregoing, Inventions shall also include anything related to the Business that
derives actual or potential economic value from not being generally known to the
public or to other persons who can obtain economic value from its disclosure or
use.
As part of the consideration for my Engagement or continued Engagement, as the
case may be, and the compensation received by me from the Company from time to
time, I hereby agree as follows:
1.    Proprietary Information and Inventions. The Company, its Business Partners
or their respective assigns, as the case may be, are and shall be the sole owner
of all Proprietary Information and Inventions related to the Business and the
sole owner of all patents, trademarks, service marks, copyrights, mask rights
and other rights (collectively referred to herein as “Rights”) pertaining to any
Proprietary Information or Inventions. I hereby acknowledge that all original
works of authorship that are made by me (solely or jointly with others) within
the scope of my Engagement and which are protectable by copyright are “works for
hire” as that term is defined in the United States Copyright Act (17 USCA,
Section 101). I further hereby assign to the Company, any Rights I may have or
acquire in any Proprietary Information or Inventions which arise in the course
of my Engagement. I further agree to assist the Company or any person designated
by it in every proper way (but at the Company's expense) to obtain and from time
to time enforce Rights relating to said Proprietary Information or Inventions in
any and all countries. I will execute all documents for use in applying for,
obtaining and enforcing such Rights in such Proprietary Information or
Inventions as the Company may desire, together with any assignments thereof to
the Company or persons designated by it. My obligation to assist




--------------------------------------------------------------------------------




the Company or any person designated by it in obtaining and enforcing Rights
relating to Proprietary Information or Inventions shall continue beyond the
cessation of my Engagement (“Cessation of my Engagement”). In the event the
Company is unable, after reasonable effort, to secure my signature on any
document or documents needed to apply for or enforce any Right relating to
Proprietary Information or to an Invention, whether because of my physical or
mental incapacity or for any other reason whatsoever, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agents and attorneys-in-fact to act for and in my behalf and stead in the
execution and filing of any such application and in furthering the application
for and enforcement of Rights with the same legal force and effect as if such
acts were performed by me.
    
2.    Confidentiality. At all times, both during my Engagement and after the
Cessation of my Engagement, whether the cessation is voluntary or involuntary,
for any reason or no reason, or by disability, I will keep in strictest
confidence and trust all Proprietary Information, and I will not disclose or use
or permit the use or disclosure of any Proprietary Information or Rights
pertaining to Proprietary Information, or anything related thereto, without the
prior written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company. I recognize that the Company has
received and in the future will receive from third parties (including Business
Partners) their confidential or proprietary information subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. I agree that I owe the Company and such third
parties (including Business Partners), during my Engagement and after the
Cessation of my Engagement, a duty to hold all such confidential or proprietary
information in the strictest confidence, and I will not disclose or use or
permit the use or disclosure of any such confidential or proprietary information
without the prior written consent of the Company, except as may be necessary in
the ordinary course of performing my duties for the Company consistent with the
Company's agreement with such third party.


3.    Noncompetition and Nonsolicitation.


(a)    During my Engagement, and for a period of one (1) year after the
Cessation of my Engagement, I will not directly or indirectly, whether alone or
in concert with others or as a partner, officer, director, consultant, agent,
employee or stockholder of any company or commercial enterprise, engage in any
activity in the United States or Canada or Europe that the Company shall
determine in good faith is in competition with the Company concerning its work
or any Business Partner's work in the Business. Further during my Engagement and
for a period of one (1) year after the Cessation of my Engagement, I agree not
to plan or otherwise take any preliminary steps, either alone or in concert with
others, to set up or engage in any business enterprise that would be in
competition with the Company in the Business:


(b)    During my Engagement and for a period of one (1) year after the Cessation
of my Engagement, I will not directly or indirectly, whether alone or in concert
with others or as a partner, officer, director, consultant, agent, employee or
stockholder of any company or commercial enterprise, either alone or in concert
with others, not take any of the following actions:


(i)    persuade or attempt to persuade any Business Partner, Customer,
Prospective Customer or Supplier to cease doing business with the Company, or to
reduce the amount of business it does with the Company;


(ii)    solicit or service for himself or for any Person a Business Partner, a
Customer, a Prospective Customer or a Supplier in order to provide goods or
services that are competitive with the goods and services provided by the
Company in connection with the Business;


(iii)    persuade or attempt to persuade any Service Provider to cease providing
services to the Company or any Business Partner; of


(iv)    solicit for hire or hire for himself or for any Person any Service
Provider.


(v)    The following definitions are applicable to this Section 3(b):


(A)    “Customer” means any Person that purchased goods or services from the
Company at any time within 2 years prior to the date of the solicitation
prohibited by Section 3(b)(i) or (ii).


(B)    “Prospective Customer” means any Person with whom the Company met or to
whom the Company presented for the purpose of soliciting the Person to become a
Customer of the Company within 6 months prior to the date of the solicitation
prohibited by Section 3(b)(i) or (ii).


(C)    “Service Provider” means any Person who is an employee or independent
contractor of the Company or the Company or who was within twelve (12) months
preceding the solicitation prohibited by Section 3(b)(iii) or (iv) an employee
or independent contractor of the Company or the Company.




--------------------------------------------------------------------------------






(D)    “Supplier” means any Person that sold goods or services to the Company at
any time within twelve (12) months prior to the date of the solicitation
prohibited by Section 3(b)(i) or (ii).


(E)    “Person” means an individual, a sole proprietorship, a corporation, a
limited liability company, a partnership, an association, a trust, or other
business entity, whether or not incorporated.


(c)    The following shall not be deemed to breach the foregoing obligations:
(i) my ownership of stock, partnership interests or other securities of any
entity not in excess of two percent (2%) of any class of such interests or
securities which is publicly traded. It is understood and agreed that the
restrictions contained in this Section 3 shall immediately cease to be of force
and effect in the event the Company and its Business Partner ceases to be
engaged in the Business.


(d)    Employee acknowledges that (i) the restrictions contained in this section
are reasonable and necessary to protect the legitimate business interests of the
Company, (ii) that the one (1) year term of this obligation is reasonable in
scope, and (iii) that this obligation is a material term, without which the
Company would be unwilling to enter into an employment relationship with the
Employee.


4.    Delivery of Company Property and Work Product. In the event of the
Cessation of my Engagement, I will deliver to the Company all biological
materials, devices, records, sketches, reports, memoranda, notes, proposals,
lists, correspondence, equipment, documents, photographs, photostats, negatives,
undeveloped film, drawings, specifications, tape recordings or other electronic
recordings, programs, data, marketing material and other materials or property
of any nature belonging to the Company or its clients or customers, and I will
not take with me, or allow a third party to take, any of the foregoing or any
reproduction of any of the foregoing.


5.    No Conflict. I represent, warrant and covenant that my performance of all
the terms of this Agreement and the performance of my duties for the Company
does not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my Engagement. I
have not entered into, and I agree that I will not enter into, any agreement,
either written or oral, in conflict herewith.


6.    No Use of Confidential Information. I represent, warrant and covenant that
I have not brought and will not bring with me to the Company or use in my
Engagement any materials or documents of a former employer, or any person or
entity for which I have acted as an independent contractor or consultant, that
are not generally available to the public, unless I have obtained written
authorization from any such former employer, person or firm for their possession
and use. I understand and agree that, in my service to the Company, I am not to
breach any obligation of confidentiality that I have to former employers or
other persons.
    
7.    Enforcement; Equitable Relief. Employee acknowledges that any breach or
threatened breach by Employee of any provision of this Agreement may result in
immediate and irreparable injury to the Company, and that such injury may not be
readily compensable by monetary damages. In the event of any such breach or
threatened breach, Employee acknowledges that, in addition to all other remedies
available at law and equity, the Company shall be entitled to seek equitable
relief (including a temporary restraining order, a preliminary injunction and/or
a permanent injunction), and an equitable accounting of all earnings, profits or
other benefits arising from such breach and will be entitled to receive such
other damages, direct or consequential, as may be appropriate. In addition, and
not instead of, those rights, Employee further acknowledges that Employee shall
be responsible for payment of the fees and expenses of the Company's attorneys
and experts, as well as the Company's court costs, pertaining to any suit,
action, or other proceeding, arising directly or indirectly out of Employee's
violation or threatened violation of any of the provisions of this section. The
Company shall not be required to post any bond or other security in connection
with any proceeding to enforce this section.
    
8.    Severability. If any provision of this Agreement shall be determined by
any court of competent jurisdiction to be unenforceable or otherwise invalid as
written, the same shall be enforced and validated to the extent permitted by
law. All provisions of this Agreement are severable, and the unenforceability or
invalidity of any single provision hereof shall not affect the remaining
provisions.


9.    Miscellaneous. This Agreement shall be governed by and construed under the
laws of the State of New York applied to contracts made and performed wholly
within such state. No implied waiver of any provision within this Agreement
shall arise in the absence of a waiver in writing, and no waiver with respect to
a specific circumstance, event or occasion shall be construed as a continuing
waiver as to similar circumstances, events or occasions. This Agreement,
together with the offer letter or employment agreement (if any) between the
Company and myself, contains the sole and entire agreement and understanding
between the Company and myself with respect to the subject matter hereof and
supersedes and replaces any prior agreements to




--------------------------------------------------------------------------------




the extent any such agreement is inconsistent herewith. This Agreement can be
amended, modified, released or changed in whole or in part only by a written
agreement executed by the Company and myself. This Agreement shall be binding
upon me, my heirs, executors, assigns and administrators, and it shall inure to
the benefit of the Company and each of its successors or assigns. This Agreement
shall be effective as of the first day of my being retained to render services
to the Company, even if such date precedes the date I sign this Agreement.


10.    Thorough Understanding of Agreement. I have read all of this Agreement
and understand it completely, and by my signature below I represent that this
Agreement is the only statement made by or on behalf of the Company upon which I
have relied in signing this Agreement.


IN WITNESS WHEREOF, I have caused this Employee Confidentiality, Non-Compete and
Inventions Assignment Agreement to be signed on the date written below.


DATED:8/16/2013         /s/ Robert Dickey
Robert Dickey IV


                






